    Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 1 of 9 Page ID #222




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANTHONY GREER, #28491,                               )
                                                         )
                   Plaintiff,                            )
                                                         )
    vs.                                                  )         Case No. 20-cv-01323-JPG
                                                         )
    MADISON COUNTY JAIL,                                 )
    MEDICAL UNIT,                                        )
    RACHELLE BRAUN,                                      )
    TONY COURT,                                          )
    NURSE PRACTITIONER,                                  )
    CAPTAIN RIDINGS,                                     )
    and JOHN/JANE DOES,                                  )
                                                         )
                   Defendants.                           )

                                    MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Anthony Greer, a pretrial detainee at Madison County Jail (“Jail”), brings this civil

rights action pro se pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff claims he was denied

adequate medical care for an obvious fracture to his left hand and wrist. (Doc. 1). He requests

money damages and outside medical attention.1 (Docs. 1, 4, and 10).

          The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails


1
  Plaintiff’s request for “federal habeas corpus” is dismissed without prejudice. (See Doc. 4). If he seeks
release from confinement, Plaintiff may file a motion in his pending criminal case or bring a separate habeas
action. The Court cannot grant release from custody pursuant to 42 U.S.C. § 1983. However, interim relief,
in the form of medical care, is available to a Section 1983 plaintiff who demonstrates that he is entitled to
it under Federal Rule of Civil Procedure 65. Therefore, Plaintiff should review Rule 65 and determine
whether he qualifies for a temporary restraining order and/or preliminary injunction. If so, he may file a
“Motion for TRO and/or Preliminary Injunction Pursuant to Federal Rule of Civil Procedure 65” at any
time during the pending action. In the motion, he should describe exactly what relief he seeks and the
reasons he requires it.

                                                     1
 Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 2 of 9 Page ID #223




to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                           The Complaint

       Plaintiff sets forth the following allegations in the Complaint (Doc. 1, pp. 1-25): Plaintiff

injured his dominant (left) hand when he stumbled and fell in June 2020. (Id. at 2). Nursing staff

examined his injury without delay and gave Plaintiff ice for swelling and Tylenol for pain. (Id. at

6). X-rays taken the following day showed no acute fractures. (Id.).

       Even so, Plaintiff experienced swelling and pain for almost two months after the injury.

(Id.). A hard knot formed between his left thumb and inner wrist. (Id.). He suspected the

deformity was caused by a broken bone. (Id.). In fact, he describes the injury as an “obvious”

fracture. (Id.; Doc. 4).

       When a second set of x-rays yielded the same results as the first, however, Nurse Rachelle

Braun concluded that the knot was nothing more than a ganglion cyst. (Id.). She advised Plaintiff

that this type of cyst is fluid-filled and sometimes subsides on its own. (Id.). Plaintiff conducted

his own research and disagreed with the diagnosis. (Id.). He learned that cysts are typically soft,

but the knot in his wrist is hard. (Id.). He also questioned his treatment with Tylenol (12) for only

three days, when he read that ganglion cysts are typically treated with steroids and nonsteroidal

anti-inflammatory drugs (NSAID). (Id.).

       When his symptoms did not subside, Plaintiff requested treatment with an outside provider

on August 30, 2020. (Id. at 4). Nurse Braun denied Plaintiff’s requests after concluding that he

would not benefit from it. (Id.). A third set of x-rays revealed degenerative joint disease (arthritis),

and nursing staff informed Plaintiff that he could just purchase Tylenol to treat his pain. (Id.).



                                                   2
    Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 3 of 9 Page ID #224




        Plaintiff subsequently filed grievances with Captain Ridings to complain of tingling,

numbness, and loss of mobility in his hand. (Id.). Plaintiff asked Captain Ridings to meet with

him to discuss the injury. (Id.). However, the captain did not respond to his grievances. (Id.). On

October 27, 2020, Plaintiff lost his job because he was unable to use his left hand. (Id. at 23). He

now seeks the appointment of counsel and treatment with an outside provider for ongoing

problems. (Docs. 1, 4, and 10).

        Based on the allegations summarized above, the Court finds it convenient to designate a

single count in the pro se Complaint:

        Count 1:          Fourteenth Amendment due process claim against Defendants for denying
                          Plaintiff adequate medical treatment for an obvious fracture to his left hand
                          and wrist since June 2020.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.2

                                                   Discussion

        A pretrial detainee may challenge the denial of medical care under the Fourteenth

Amendment Due Process Clause. This claim involves two inquiries, first “ask[ing] whether the

medical defendants acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [Plaintiff’s] case” and, second, asking “whether

the challenged conduct was objectively reasonable.” McCann v. Ogle Cty., Illinois, 909 F.3d 881,

886 (7th Cir. 2018) (internal quotations omitted).                  The allegations support a Fourteenth

Amendment due process claim against Nurse Braun and Captain Ridings under the liberal pleading

standard applicable at this stage. When construed in favor of Plaintiff, the allegations suggest that

these defendants acted in an objectively unreasonable manner when they knowingly or


2
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
 Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 4 of 9 Page ID #225




purposefully ignored Plaintiff’s fractured hand, despite his ongoing complaints of pain, swelling,

and loss of function. Count 1 shall receive further review against both defendants.

       However, this claim shall be dismissed against all other defendants. The “Medical Unit”

and “Jail” are not “persons” subject to suit under Section 1983. Smith v. Knox Cnty. Jail, 666 F.3d

1037, 1040 (7th Cir. 2012); Powell v. Cook Cnty. Jail, 814 F. Supp. 757, 758 (N.D. Ill. 1993). In

fact, they are not legal entities at all. A defendant must have the legal capacity to be sued, and

neither the medical unit nor the jail have this legal capacity. FED. R. CIV. P. 17(b). Both defendants

shall be dismissed with prejudice.

       Defendants Tony Court, Nurse Practitioner, and John/Jane Does are listed in the case

caption of the Complaint but not mentioned in the statement of claim. The exhibits refer to none

of them. Section 1983 creates a cause of action based on personal liability and predicated upon

fault, so an individual defendant must have caused or participated in a constitutional deprivation

to be liable. Pepper v. Village of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005). In order words,

Plaintiff must describe what each defendant did, or failed to do, that caused the violation of his

constitutional rights. Merely identifying a potential defendant in the case caption is not enough to

state a claim against him or her. Count 1 shall be dismissed without prejudice against Defendants

Tony Court, Nurse Practitioner, and John/Jane Does.

                                         Pending Motions

A.     Motion for Appointment of Counsel (Doc. 4)

       Plaintiff’s Motion for Appointment of Counsel (and for Habeas Corpus) (Doc. 4) is

DENIED without prejudice. When a pro se litigant submits a request for counsel, the Court must

consider whether the indigent plaintiff has made reasonable attempts to secure counsel on his own,

and, if so, whether the difficulty of the case exceeds his capacity as a layperson to present it.



                                                  4
 Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 5 of 9 Page ID #226




Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing Pruitt v. Mote, 503 F.3d 647, 654 (7th

Cir. 2007)). Plaintiff has not satisfied both Pruitt factors.

       He has satisfied the first Pruitt factor. Plaintiff has demonstrated reasonable efforts to

locate counsel. Along with the Complaint, Plaintiff submitted copies of written correspondence

with several attorneys, who denied his request for representation in this matter.

       Even so, the Court finds that Plaintiff has not satisfied the second Pruitt factor. He appears

competent to litigate this straightforward case without counsel. The case survived threshold

screening, and the pleadings filed to date have been timely and coherent. Plaintiff failed to identify

any significant educational, language, medical, mental health, or other barriers to self-

representation. This case now focuses on a single medical claim against two defendants. That

claim arose at the facility where he is currently housed, so he should have access to information

and witnesses necessary to litigate his claim. Moreover, his demonstrated ability to do so warrants

denial of the motion. Should Plaintiff’s situation change, he may file a new motion.

B.     Motion Seeking Outside Medical Attention (Doc. 10)

       Plaintiff filed a Motion Seeking Outside Medical Attention on January 28, 2021. In the

motion, Plaintiff asks whether he will be able to see anyone outside of the Jail for his hand injury.

His hand is apparently still bothering him.

       Although he did not request a TRO or a preliminary injunction, Plaintiff’s motion suggests

that he is seeking interim relief. To obtain this relief, Plaintiff must demonstrate that (1) his

underlying case has some likelihood of success on the merits; (2) no adequate remedy at law exists;

and (3) he will suffer irreparable harm without the relief. Merritte v. Kessel, 561 F. App’x 546,

548 (7th Cir. 2014) (citing Woods v. Buss, 496 F.3d 620, 622 (7th Cir. 2007)). If those three factors




                                                   5
 Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 6 of 9 Page ID #227




are shown, the court then must balance the harm to each party and to the public interest from

granting or denying the injunction. Id. (citations omitted).

       Plaintiff’s motion does not address these factors. In addition, the Court is left to guess

what medical attention has been provided or denied at the Jail in recent months (since October

2020), what current symptoms necessitate treatment (beyond a hand that is still “bothering” him),

and why an outside provider is required for this treatment (as opposed to a medical provider at the

Jail). The motion is thus denied without prejudice. If Plaintiff would like to renew his request for

interim relief, he should file a Motion for TRO or Preliminary Injunction Under Federal Rule of

Civil Procedure 65(a) or (b). He may do so at any time during the pending action.

                                            Disposition

       IT IS ORDERED that COUNT 1 survives screening against Defendants BRAUN and

RIDINGS in their individual capacities. Because Plaintiff seeks injunctive relief in the form of

medical treatment, the MADISON COUNTY JAIL ADMINISTRATOR (official capacity only)

shall be added as a defendant and shall be responsible for carrying out any injunctive relief ordered

herein. Pursuant to Administrative Order No. 244, Defendants Braun and Ridings need only

respond to the issues stated in this Merits Review Order, and Defendant Madison County

Jail Administrator need only enter an appearance.

       Because Count 1 arises from the alleged denial of medical care, the Clerk’s Office is

DIRECTED to ENTER the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

       IT IS ORDERED that Defendants MADISON COUNTY JAIL and MEDICAL UNIT

are DISMISSED with prejudice, and Defendants TONY COURT, NURSE PRACTITIONER,

and JOHN/JANE DOES are DISMISSED without prejudice, all because the Complaint fails to



                                                 6
 Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 7 of 9 Page ID #228




state a claim against any of them. The Clerk’s Office is DIRECTED to TERMINATE these

defendants as parties in CM/ECF.

       With regard to COUNT 1, the Clerk of Court shall prepare for Defendants BRAUN,

RIDINGS, and MADISON COUNTY JAIL ADMINISTRATOR (official capacity

only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2)

Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy

of the Complaint (Doc. 1), and this Memorandum and Order to Defendant’s place of employment

as identified by Plaintiff. If any Defendant fails to sign and return the Waiver of Service of

Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall

take appropriate steps to effect formal service on that Defendant, and the Court will require the

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made for leave to proceed without

being required to prepay fees and costs or give security for the same, the applicant and his or her



                                                7
 Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 8 of 9 Page ID #229




attorney were deemed to have entered into a stipulation that the recovery, if any, secured in the

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs taxed against

plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 2/5/2021
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                  8
 Case 3:20-cv-01323-JPG Document 11 Filed 02/05/21 Page 9 of 9 Page ID #230




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 9
